Citation Nr: 1803009	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  10-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected residuals of fragment wound with muscle damage

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected residuals of fragment wound with muscle damage

3.  Entitlement to service connection for a low back disability, to include as secondary to service-connected residuals of fragment wound with muscle damage.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of fragment wound with muscle damage.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

Veteran served on active duty in the Army from January 1969 to March 1970, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Although additional evidence was received since to the July 2014 supplemental statement of the case, including VA treatment records, the Board finds that this evidence is cumulative or not pertinent to the present claims.  Thus, a remand for RO consideration is not necessary.  See 38 C.F.R. § 20.1304 (c).

In May 2014 this case was remanded for further development.


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder did not have its onset during service and is not otherwise related; it was also not caused or aggravated by his service-connected disabilities, to include residuals of fragment wound with muscle damage.

2.  The Veteran's left shoulder disorder did not have its onset during service and is not otherwise related; it was not caused or aggravated by his service-connected disabilities, to include residuals of fragment wound with muscle damage.

3.  The Veteran's back disorder had its onset during combat service.

4.  The Veteran's pre-existing right knee disability underwent a permanent increase in severity during service.  


CONCLUSION OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154(a), (b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154(a), (b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154(a), (b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 3.310 (2017).

4.  Right knee disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 1154(a), (b 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for joint disabilities in the right and left shoulders, low back and right knee.  He maintains that these are a direct result of traumatic injuries sustained during his service in Vietnam, including a severe shell fragment wound injury.  He is already service connected for fragment wound disabilities in the skin and muscles, and he alternatively contends that the joint disabilities are secondary to the service-connected fragment wounds.  As to his right knee, he asserts that it was aggravated by service and/or a service-connected disability.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a), such as arthritis).

The law also provides that a veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  Here, the Report of Medical Examination at service entry shows that the Veteran was noted to have a pre-existing right knee disability.  As such, there is no presumption of soundness at service entry with respect to this condition.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Finally, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

I.  Bilateral Shoulders

The service treatment records show that the Veteran sustained severe shell fragment wound wounds in August 1968 following an explosion of an enemy rocket approximately 12 feet away.  As a result, the Veteran sustained multiple fragment wounds to his upper and lower extremities, his back and his buttocks, requiring extensive surgical intervention and reconstruction.  He was awarded service connection for multiple fragment wound disabilities due to his service injury.

Following service, the Veteran initially filed a January 2006 claim for service connection for a left shoulder disorder.  A January 2006 VA treatment record notes complaints of arthralgia in the left shoulder and the examiner noted the Veteran underwent three prior left shoulder surgeries, including 1982, 1989 and 2002.  The Veteran was afforded a February 2006 VA examination in which he reported arthritis of the left shoulder.  The VA examiner noted the Veteran's prior slip and fall in 1988 on his left elbow region and stated the Veteran's left shoulder pain became significantly worse after the fall.  The Veteran reported constant left shoulder pain with subjective weakness, easy fatigability and stiffness.

A 2002 x-ray of the Veteran's left shoulder shows moderate to severe degenerative changes at the left AC joint and minimal degenerative joint disease (DJD) at the inferior aspect of the left glenohumeral joint.  He stated the soft tissue adjacent to the proximal humerus showed shell fragment wound present.  The examiner diagnosed the Veteran with chronic left shoulder strain with AC joint DJD and mild left shoulder degenerative arthritis.  He indicated shell fragment wound formation was not within the shoulder joint but only in the soft tissue adjacent to the proximal humerus.  The examiner concluded that as the retained shell fragment wound fragments were not in the shoulder joint itself, he could not determine that the Veteran's left shoulder complaints had any direct correlation to the development of degenerative arthritis in the left shoulder joint.  He indicated it is more likely than not that the left shoulder symptoms and development of arthritis were related to his prior slip and fall in 1988 on his left elbow and shoulder.

The Veteran's left shoulder claim was denied by the RO in an unappealed June 2006 rating decision.  The Board notes a December 2008 VA treatment record indicated the Veteran slipped and fell, landing on his back, left arm and shoulder.  It noted that his right arm caught on an object during the fall.

The Veteran filed a July 2009 claim to reopen the left shoulder claim and a claim for service connection for a right shoulder disorder.  He submitted a December 2009 statement which indicated he suffers from a right shoulder disorder related to his in-service shell fragment wound wounds and that the scars from such have decreased his range of motion.  Similarly, he stated his left shoulder disorder is directly related to his shell fragment wound wounds and the post-service surgeries for that disorder.

A February 2010 VA treatment record noted right shoulder pain on deep palpation with supraspinatus tendus and long head of the biceps.  It stated the Veteran's range of motion of the right shoulder was limited because of scar tissue under his arm and the range of motion of the left arm was normal.  The shoulders claims came before the Board in March 2014.  The left shoulder claim was reopened due to the receipt of new and material evidence and both claims were remanded for further development, including a VA examination.

The Veteran was afforded an April 2014 VA examination in which he was diagnosed with bilateral AC joint osteoarthritis and bilateral impingement syndrome.  The Veteran reported pain and arthritis in his right shoulder and weakness and chronic pain in his left shoulder.  He also noted he slammed his left shoulder into the corner of furniture in 1989 which injured his left AC joint.  The examiner indicated the Veteran sustained significant vascular and neurological injuries to the right arm in 1969 which required extensive repair.  She stated the residuals, as discussed in the record, were primarily neurological, in addition to median arm and scar discomfort.  She reported there was no mention of joint involvement in the original surgical treatment notes.  The examiner stated right shoulder pain was clearly reported by the Veteran in 2008 following a fall on ice.  She concluded there is no objective evidence that the Veteran's current right shoulder degenerative changes and calcific tendinosis are the result of his 1969 right arm injury.  She stated the Veteran's right shoulder issues are more likely the result of his 2008 traumatic injury and fall and his longstanding stable scar and neurological deficits of the right arm would unlikely result in aggravation of his calcific tendinosis and AC joint osteoarthritis.

Additionally, the examiner indicated there is no medical evidence in the service treatment records linking a left shoulder condition to his in-service shell fragment wound injury.  She noted left shoulder pain secondary to impingement was noted after a 1988 fall and 1989 acromioplasty.  She indicated the imaging documents of record show shell fragment wound in the soft tissue, including the deltoid muscle, but not in the joints of the left shoulder.  She further noted the Veteran's left shoulder injury in 2008 following a slip and fall on the ice.  She concluded his left shoulder AC joint degenerative changes are more likely the result of his multiple injuries and surgeries following service.  She indicated there is no documentation of a left shoulder injury in service and no evidence that the Veteran's service-connected conditions have aggravated his current left shoulder AC joint condition.

Based on the foregoing, the Board finds that the Veteran's bilateral AC joint osteoarthritis and bilateral impingement syndrome are not related to service or to a service-connected disability.  In this regard, the Board finds that the April 2014 VA examiner's opinion is adequate as it is clear and unequivocal and based on the relevant information, including the Veteran's service and post-service treatment records.  Moreover, the opinion is highly persuasive as it is predicated on a thorough review of the record, to include the Veteran's contentions, as well as his entire medical history.  The opinion considered and discussed the pertinent evidence of record, including the diagnostic evidence, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The April 2014 examiner acknowledged the severe in-service injury involving shell fragment wound wounds, including to the Veteran's shoulders.  However, she opined that based on the objective diagnostic evidence, the injury was primarily vascular and neurological in nature and did not affect the shoulder joints.  The Board notes that no additional relevant lay or medical evidence was submitted thereafter suggesting a link between the Veteran's current shoulder disorders and service or a service-connected disability.  Moreover, there is no medical evidence of record suggesting the Veteran's shoulder conditions are related to service or a service-connected disorder.

Finally, although the service treatment records do not reflect treatment for shoulder problems, because the Veteran served in combat his report of sustaining shoulder injuries during service must be accepted because they are consistent with the circumstances, conditions and hardships of his Vietnam service.  The Veteran, however, does not report having recurrent shoulder problems since that time.  Reeves.

Accordingly, the preponderance of the evidence is against the Veteran's claims of service connection for bilateral shoulder disorders, on both direct and secondary bases.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for bilateral shoulder disorders are not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

II.  Low Back

The Veteran filed a claim for service connection for a low back disorder in July 2009.  He submitted a December 2009 statement which indicated his low back disorder was related to service or alternatively, secondary to his service-connected fragment wounds.  As noted above, the Veteran was severely injured during service from shell fragment wound wounds, including to his back.

The Veteran receives treatment through VA for his low back disorder.  A September 2010 thoracic spine x-ray indicated DDD and an October 2010 x-ray indicated minimal multilevel DDD, most pronounced at L5-S1.  An April 2014 VA treatment record similarly noted degenerative changes of the lumbar spine.

The claim was remanded by the Board in March 2014, including for a VA examination to determine the etiology of a back disorder.  The Veteran was afforded a March 2014 VA examination in which the examiner diagnosed him with degenerative arthritis of the spine.  The Veteran reported pain in his back due to his leg injury and identified lateral flank scars, with pain in his buttocks as the source.  The examiner indicated that upon imaging, the Veteran was found to have mild degenerative changes of both the thoracic as well as lumbar spine.  She stated the spine disorder is an incidental finding which is as likely as not related to advancing age and less likely related to lateral shell fragment wound injuries with associated buttock pain.

The examiner indicated the service treatment records documented shell fragment wound wounds to the back with no specific mention of a chronic back condition as a result.  She stated the initial mention of low back pain was in 2000 with paraspinal tenderness, followed by a 2003 report of back spasms.  She noted subsequent imaging documents evidenced mild degenerative changes of the thoracolumbar spine; however, there is no objective evidence of a chronic back condition stemming from service.  Shell fragment wound has been present since the original in-service injury, she opined, but without documentation of chronic residuals.  She further stated the Veteran's current back complaints are the result of mild degenerative changes and that disorder is as likely as not the result of advancing age.  She reported there is no medical evidence to suggest that the Veteran's service-connected disabilities aggravated his mild osteoarthritis.  She further noted there is no evidence that an "altered gait" results in the development of any chronic condition in proximal or contralateral joints or in the spine, greater than in the general population.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for back disability is warranted.  In reaching this conclusion, the Board notes the Veteran's injury during service, including shell fragment wound in his back and his report of recurrent low back problems since that time.  As such, service connection for degenerative arthritis of the low back is granted.

III.  Right knee

The Veteran seeks service connection for a right knee disorder.  He contends that the right knee condition is related to service or to a service-connected disability.

The Veteran's service treatment records show that the April 1968 pre-induction examination noted a pre-existing right knee disorder, including a prior operation for osteochondritis dessicans on the right knee in 1967.

Following the March 2014 Board remand, a VA examination was provided.  The April 2014 examiner diagnosed the Veteran with right knee osteoarthritis, chondrocalcinosis and osteochondritis dessicans.  The Veteran reported his right knee arthritis was due to wearing the right leg brace for his chronic right foot drop due to his peroneal nerve injury.  He also indicated he underwent surgery on the right knee prior to service for osteochondritis dessicans with bone chips and was later allowed to enlist.  He reported he was given a profile in basic training due to the pre-existing knee condition when he started to have problems performing the required activities.

Here, in light of the Veteran's combat service and his report of right knee problems that were aggravated by that service, resolving all reasonable doubt in his favor, the Board finds that service connection for right knee disability is warranted.  Reeves.


ORDER

Service connection for right shoulder disability is denied.

Service connection for left shoulder disability is denied.

Service connection for degenerative arthritis of the low back is granted.

Service connection for right knee disability, diagnosed as right knee osteoarthritis, chondrocalcinosis and osteochondritis dessicans, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


